Citation Nr: 0914900	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  02-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed to be the result of exposure to herbicides (Agent 
Orange).  

2.  Entitlement to service connection for a peritonsillar 
abscess (mouth infection), claimed as directly incurred in 
service or as a result of exposure to Agent Orange.  

3.  Entitlement to service connection for a fibro-lipoma of 
the scalp (growth on the head), claimed as directly incurred 
in service or as a result of exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1973 to 
November 1975.  He served overseas in Germany, but not in the 
Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an June 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied claims for service connection for knee 
and ankle problems, high blood pressure, high cholesterol, 
stomach and intestinal polyps, a foot fungus, a growth on the 
Veteran's head, lapse of memory, a sleep disorder, and a 
mouth infection.  He filed a Notice of Disagreement (NOD) in 
July 2001 in response to the denials of service connection 
for high blood pressure, a growth on his head, a mouth 
infection, and stomach and intestinal polyps, and added a new 
claim for service connection for diabetes mellitis.  
A subsequent, April 2002, RO rating decision confirmed all of 
the earlier denials and also denied the additional claim for 
service connection for diabetes mellitus.  The Veteran 
responded by initially appealing all issues in a May 2002 
NOD, but later in June 2002 limited his appeal to the denials 
of service connection for diabetes mellitus, a growth on his 
head, and a peritonsillar abscess.  So, ultimately, these 
were the only claims he appealed to the Board.  38 C.F.R. 
§ 20.200 (2008).

The Board remanded this case in May 2003 to give the Veteran 
an opportunity to testify at a hearing at the RO before a 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.  But the Veteran subsequently 
withdrew this hearing request.  See 38 C.F.R. § 20.704(e).

In September 2003, the Board again remanded this case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  The RO/AMC, 
however, does not appear to have complied with all of the 
Board's remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998) (the Veteran is entitled, as a matter of law, to 
compliance with remand directives).  But see, too, Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999) (requiring only 
"substantial," as opposed to exact, compliance).  
Consequently, the Board regrettably must again remand this 
case to the RO via the AMC.


REMAND

The Veteran alleges that while he was stationed in Germany he 
was instructed to guard barrels in which, he was later told, 
contained Agent Orange.  He states that he stuck his hand 
into the liquid in one of the barrels and suffered an 
immediate reaction including shortness of breath, a rash and 
ulcers in his mouth.  He was taken to a hospital in Hamburg 
for treatment.  His service treatment records (STRs) show 
treatment for a persistent chest cold throughout April and 
May 1975 and for a peritonsillar abscess in June 1975.  His 
treatment for the peritonsillar abscess was at a hospital in 
Frankfurt.  His STRs also show treatment for a rash in 
September 1975.

The Board's September 2003 remand included the following 
directive:

4.  Because the Veteran claims that he was exposed 
to herbicides stored at his duty stations in 
Germany, send the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) or other 
appropriate organization copies of his service 
personnel records obtained showing service dates, 
duties, and units of assignment, etc.  
Specifically ask the USASCRUR or other appropriate 
organization whether herbicides were stored in 
Germany during the time the Veteran was stationed 
there and, if so, whether it is possible that he 
may have been exposed to such herbicides.  

But the RO/AMC appears to have searched only for the period 
from April 1974 to May 1974 and not the entire period that 
the Veteran was in Germany, which was from April 1974 to 
November 1975.  So the search must be expanded to include 
these several additional months extending well into the 
following year.



Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  As stated in the Board's prior remand, because 
the Veteran claims that he was exposed to 
herbicides stored at his duty stations in Germany, 
send the USASCRUR or other appropriate 
organization copies of his service personnel 
records obtained showing service dates, duties, 
and units of assignment, etc.  Specifically ask 
the USASCRUR or other appropriate organization 
whether herbicides were stored in Germany during 
the time the Veteran was stationed there (from 
April 1974 to November 1975) and, if so, whether 
it is possible that he may have been exposed to 
the herbicides in the capacity alleged.  

The entire period from April 1974 to November 1975 
(not just to May 1974) should be checked with 
special attention paid to the period surrounding 
the Veteran's treatment for a peritonsillar 
abscess in June 1975.

2.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him time to respond to it before returning the 
file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




